10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 17-06498-LT7 Filed 01/15/19 Entered 01/15/19 14:07:55 Doc 226 Pg. 1 of]

Ronald E. Stadtmueller, #140720
10755 Scripps Poway Pkwy., #370
San Diego, CA 92131

(858) 564-9310
ronstadtmueller@aol.com

Chapter 7 Trustee

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF CALIFORNIA

In Re: ,
Case Number: 17-06498-LT7
JEFFREY LY

Debtor
TRUSTEE MONTHLY OPERATING

REPORT FOR THE MONTH OF
DECEMBER 2018

 

TO: THE HONORABLE LAURA S. TAYLOR,
UNITED STATES BANKRUPTCY JUDGE

The Trustee hereby filed his monthly Operating report indicating receipts and

disbursements for the month of December 2018.

This is the final operating report as the eighth and final property has been sold.

Dated: January 15, 2019 /s/ Ronald E. Stadtmueller
Ronald E. Stadtmueller, Trustee

 

 
Case 17-06498-LT7 Filed 01/15/19 Entered 01/15/19 14:07:55 Doc 226 Pg. 2of7
Jeffery Ly Rental Properties

Income Statement
December 2018

 

 

 

 

 

40000-00-000 INCOME
40001-00-000 EFF RENTAL/DUES INCOME

  

 

 

 

 

 

 

 

 

 

 

 

41000-00-000 Rental Income 1,096.77 100.00 65,268.54 97.48
41190-00-000 EFFECTIVE RENTAL/DUES INCOME 1,096.77 100.00 65,268.54 97.48
41199-00-000 OTHER INCOME

41700-00-000 Miscellaneous Income 0.00 0.00 1,684.04 2.52
44900-00-000 TOTAL OTHER INCOME 0.00 0.00 1,684.04 2.52
49999-00-000 TOTAL INCOME 1,096.77 100.00 66,952.58 100.00
50001-00-000 OPERATING COSTS

51250-00-000 Dues 0.00 0.00 709.50 1.06
51600-00-000 Electricity 35.69 3.25 317.59 0.47
51850-00-000 Escrow Fees 0.00 0.00 200.00 0.30
52700-00-000 Insurance 0.00 0.00 2,004.20 2.99
54200-00-000 Lock Repair/Rekey/KnoxBox 0.00 0.00 94.39 0.14
54300-00-000 Maintenance 0.00 0.00 2,649.10 3.96
54400-00-000 Management Fees 170.00 15.50 6,622.00 9.89
54600-00-000 Miscellaneous Expense 0.00 0.00 3,425.00 5.12
55700-00-000 Plumbing Repair/Maint 0.00 0.00 1,025.00 1.53
55850-00-000 Postage/Shipping 0.00 0.00 24.54 0.04
57950-00-000 Water 129.81 11.84 4,842.37 7.23

58798-00-000 TOTAL OPERATING COSTS 335.50 30.59 21,913.69 32.73
58799-00-000 NET OPERATING INCOME 761.27 69.41 45,038.89 67.27
63000-00-000 NET INCOME 761.27 69.41 45,038.89 67.27

Page 1 of 1
Case 17-06498-LT7 Filed 01/15/19 Entered 01/15/19 14:07:55 Doc 226 Pg. 3o0f7

Jeffery Ly Rental
Properties

Balance Sheet
December 201

 

  

u

  

$$$
Finele oeae et eh Eh 2 Current Balance

 

10000-00-000 ASSETS

11000-00-000 Torrey Pines Bank Checking 61,058.59

 

19999-00-000 TOTAL ASSETS $61,058.59

 

 

20000-00-000 LIABILITIES

20600-00-000 Security Deposits 3,200.00

 

29999-00-000 TOTAL LIABILITIES 3,200.00

 

30000-00-000 CAPITAL AND EQUITY

 

 

 

38000-00-000 Retained Earnings 57,858.59
39998-00-000 TOTAL CAPITAL AND EQUITY 57,858.59
39999-00-000 TOTAL LIABILITIES CAPITAL AND EQUITY $61,058.59

 

 

Page 1 of i
Case 17-06498-LT7 Filed 01/15/19 Entered 01/15/19 14:07:55 Doc226 Pg.4of7

Jeffery Ly Rental Properties

 

Receipt Register
December 2018
Date _—_ | Tenant |. Account _ | Amount] Reference Notes
12/04/2018 Valdez 41000 Rental Income $1,700.00 1003
Total $1,700.00

Page 1 of 1
Date

12/11/2018

12/18/2018

12/27/2018

12/27/2018

12/28/2018

Check Register

Case 17-06498-LT7

Vendor/Payee

San Diego Gas & Electric

City of Escondido

Pacific Commercial Management

Valdez

Pacific Commercial Management

Filed 01/15/19 Entered 01/15/19 14:07:55 Doc 226 Pg.5of7

Jeffery Ly Rental Properties

Check Register
December 2018
Account Amount Reference Notes
51600 Electricity $35.69 5068 11/12-12/4/18
57950 Water $129.81 5069 12/5-1/17/19
54400 Management Fees $170.00 5070 Dec 2018 Mgmt Fee
54400 Management Fees $170.00 5070 Dec 2018 Mgmt Fee
41000 Rental Income $603.23 5071 Refund 11 days - Escrow
close 12/20/18
54400 Management Fees $170.00 5072 Dec 2018 Mgmt Fee

$1,278.73

Page 1 of 1
Case 17-06498-LT7 Filed 01/15/19 Entered 01/15/19 14:07:55

The Estate of Jeffery Ly Chkg

Bank Reconciliation Report

12/31/2018
8105554823

Posted by: sandra on 1/1/2019

Balance Per Bank Statement as of 12/31/2018

Doc 226 Pg. 6o0f7

 

61,661.82

Outstanding Checks
Check Date Check Number Payee Amount
12/27/2018 S071 t0000862 - Valdez 603.23
Less: Outstanding Checks 603.23
Reconciled Bank Balance _ 58.59,
Balance per GL as of 12/31/2018 61,058.59
Reconciled Balance Per G/L. ef 088.59.
Difference (Reconciled Bank Balance And Reconciled Balance Per G/L) a),
Case 17-06498-LT7

Filed 01/15/19 Entered 01/15/19 14:07:55

Doc 226 Pg. 7of7

 

 

Rent Roll with Lease Charges Page 1
Jeffery Ly Rental Properties (lyrenta!)
4s Of = 11/30/2018
Month Year = 12/2018
Unit Unit Type Unit Resident Name Market Charge Amount Resident Other Move In Lease Move Out Balance
— SqFt _.Rent Code Deposit Deposit Expiration
CurrenNotice/Vacant Residents . . cae oo .
few OT House 0,00 VACANT VACANT 0.00 0,00 0.00 0.00 0.00
. - , ~ “Total 0.00
B44FARR House 0.00 10000862 Roberto Valdez 0,00 rent 1,700.00 _ _ 1,200.00 0.00 12/01/2016 14/30/2017 0.00
Tota! 1,700.00
{p28KEN House 0.00 (0000853 Robert Durbin 0.00 rent 2,150.00 2,000.00 0.00 08/01/2017 07/31/2018 0.00
- , Total 2,150.00
1937FELI House 0.00 VACANT VACANT oco 0.00 0.00 0.00 0.00
Total 0.00
Total Jeffery Ly Rental Properties(lyrental) “0.00 3,850.00 3,200.00 0.00 0.00
Summary Groups ‘Square Masket of beepe | “Seantly cee! Other MOP oc %Untt 6 Sqft Balance
Footage Rent Changes Deposit Deposits Units Occupancy Occupied
Current/Notice/Vacant Residents 0.00 0.00 3,850.00 3,200.00 0.00 4.00 50.00 0.00 0.00
Future Residents/Agpplicants 0.00 0.00 0.00 0.00 0.00 0.00 0.00
Occupled Units 0.00 0.00 2 50.00 0.00
Tatal Non Rev Units 0.00 0.00 0 0.00 0.00
Total Vacant Units 0.00 9.00 2 50.00 0.00
Totals: 0.00 0.00 3,850.00 3,200.00 0.00 4 100.00 0.00 0.00
Summary of Chargas by Charge Coda
(Curren Notice Residents Only}
Change Code Amount
tent 3,950.00
Total 3,850.00

Monday, December 17, 2018

03:04 PM
